                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF IOWA
                               EASTERN DIVISION

    UNITED STATES OF AMERICA,
                   Plaintiff,                           No. 20-CR-1042 CJW-MAR
    vs.                                        ORDER REGARDING MAGISTRATE
                                                     JUDGE’S REPORT AND
    AMY JURISIC,
                                                      RECOMMENDATION
                   Defendant.                    CONCERNING DEFENDANT’S
                                                        GUILTY PLEA
                                   ____________________

                      I.        INTRODUCTION AND BACKGROUND
          On December 16, 2020, a two-count Indictment was filed against defendant. On
June 14, 2021 1 , defendant appeared before United States Magistrate Judge Mark A.
Roberts and entered a plea of guilty to count one of the Indictment. On June 14, 2021,
Judge Roberts filed a Report and Recommendation (“R&R”) in which he recommended
that defendant’s guilty plea be accepted. The parties did not file objections to Judge
Roberts’ R&R. The Court, therefore, undertakes the necessary review of Judge Roberts’
recommendation to accept defendant’s plea in this case.
                                      II.    ANALYSIS
          Under the statute, this Court’s standard of review for a magistrate judge’s R&R is
as follows:
          A judge of the court shall make a de novo determination of those portions
          of the report or specified proposed findings or recommendations to which
          objection is made. A judge of the court may accept, reject, or modify, in
          whole or in part, the findings or recommendations made by the magistrate
          judge.

28 U.S.C. § 636(b)(1)(C).


1
  The Report and Recommendation lists the plea hearing date as June 11, 2021, but defendant’s
actual plea hearing date was June 14, 2021.
       When parties do not object to a magistrate judge’s report and recommendation,
the Court reviews the report and recommendation for clear error.              28 U.S.C. §
636(b)(1)(A). Similarly, Federal Rule of Criminal Procedure 59(b) provides for review
of a magistrate judge’s R&R on dispositive motions, where objections are made, as
follows:
       The district judge must consider de novo any objection to the magistrate
       judge’s recommendation. The district judge may accept, reject, or modify
       the recommendation, receive further evidence, or resubmit the matter to the
       magistrate judge with instructions.

FED. R. CRIM. P. 59(b)(3).2
       In this case, the parties filed no objections, and it appears to the Court upon review
that Judge Roberts’ findings and conclusions are not clearly erroneous. Therefore, the
Court ACCEPTS Judge Roberts’ R&R of June 14, 2021, and ACCEPTS defendant’s
plea of guilty in this case to count one of the Indictment.
       IT IS SO ORDERED this 29th day of June, 2021.



                                          _________________________
                                          C.J. Williams
                                          United States District Judge
                                          Northern District of Iowa




2
  United States v. Cortez-Hernandez, 673 F. App’x 587, 590-91 (8th Cir. 2016) (per curiam),
suggests that a defendant may have the right to de novo review of a magistrate judge’s
recommendation to accept a plea of guilty even if no objection is filed.



                                             2
